Citation Nr: 1737929	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected knee and back conditions.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected knee and back conditions.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of fracture of the right knee with traumatic arthritis (right knee disability).

4.  Entitlement to a disability rating in excess of 10 percent for partial meniscectomy of the left knee (left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.  Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973, and from November 1974 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision as to the right and left knees, and an April 2011 rating decision as to the right hip and right ankle.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's substantive appeal was ambiguous as to whether he wanted a hearing before the Board.  In July 2012 and October 2014 correspondence, the Veteran's attorney representative advised that the Veteran did not want a hearing.  38 C.F.R. § 20.704(e) (2016).

In October 2014 and October 2016, the claims were remanded for further development.

The issues of entitlement to higher ratings for the service-connected right and left knee disabilities are addressed in the REMAND section below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A right hip disability has not been shown to have been present during active service or until many years thereafter; the most probative evidence is against a finding that the right hip strain diagnosed in 2012 that has since resolved was caused or aggravated by service-connected back or knee conditions.
	
2.  A right ankle disability has not been shown to have been present during active service or until many years thereafter; the most probative evidence is against a finding that the right ankle strain diagnosed in 2012 that has since resolved was caused or aggravated by service-connected back or knee conditions.


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for a right hip disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria are not met to establish service connection for a right ankle disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the August 2017 Post-Remand Brief the Veteran's representative argued that the November 2016 medical opinions addressing the service-connection claims were not adequate as they did not afford due consideration to the Veteran's lay statements.  The Board disagrees.  The examiner found there was no "objective evidence" of continuity of symptoms related to these disorders since service.  In support of this the examiner noted the lack of related complaints during service and a normal separation examination.  The examiner's opinions are not inadequate simply because he found it significant that there was no objective evidence to document disability, and instead found it significant that a medical examination was normal at separation.  While the argument was directed at the adequacy of the examination, it is in reality an argument about the weight that should be afforded to the opinions.  Weighing the evidence is the Board's duty and not the examiner's.  Moreover, as noted below, the Veteran's lay statements indicate that hip and ankle pain onset years after military service.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
      
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, the service treatment records (STRs) do not contain complaints of, treatment for or diagnosis of any disabilities in the right hip or ankle.  The Veteran was discharged from the service after a May 1980 Medical Board finding that the Veteran had a right knee disability that prevented him from performing his duties.  The Medical Board findings did not mention the right hip or ankle.

The Veteran was afforded a VA examination in September 1980.  The examination report shows no complaints regarding the hips and ankles, and although a musculoskeletal examination was performed, there were no abnormal findings reported regarding the hips or ankles.  

Complaints of hip pain appear intermittently within post-service treatment records and hip pain was also mentioned in the Veteran's Social Security Administration (SSA) disability records.  However, neither the treatment records nor the SSA records contain a diagnosis of either a right hip or right ankle condition.

In January 2012, the Veteran underwent a VA examination in connection with his claims.  Stretching of the deltoid ligament and lateral ankle ligament elicited mild discomfort, but the VA examiner concluded the Veteran's ankles were normal and no disability was diagnosed.  The Veteran explained that he had flat feet and used inserts; he stated that he had been experiencing sharp bilateral ankle pain intermittently for the last 6 years.  As to the right hip, the examiner diagnosed right hip strain.  The Veteran stated that since 1985, he had been working at the post office standing 8 hours per day and since then, he had experienced sharp pain in the right hip when walking.

In August 2012, the Veteran underwent a follow-up examination.  Right ankle strain was diagnosed.  The Veteran stated that experienced dull pain in the right ankle that developed while working for the postal service and standing on the hard concrete floor.  He stated a belief that his ankle condition was related to his knee and back conditions.  Regarding his hip, a diagnosis of right hip strain was continued.  As to whether the Veteran's right hip and ankle strains were at least as likely as not proximately due to or aggravated by the Veteran's service-connected back and knee conditions, the VA examiner opined that there was no medical literature to support that bilateral knee disabilities or a back condition is causally or proximately related to other joint conditions contralaterally or unilaterally, or that they aggravated the claimed conditions. 

In October 2014, the Board remanded the claim for a new examination as the VA examiners in 2012 did not address whether the right hip and right ankle strains were directly caused by service, including the original injury that resulted in the Veteran's right knee disability.

In February 2016, the Veteran underwent additional examinations of his hips and ankles.  The VA examiner determined that the Veteran did not have a hip or ankle disability and there was no functional impairment in his hip or ankles.  The Veteran reported he had a "dull throbbing pain" over the right lower back/buttock.  The examiner indicated this was a symptom of the Veteran's service-connected back condition and not representative of a hip condition.  The Veteran explained that at the time of his original claim, he had been having discomfort in his lower back with radiation into his posterior thighs, hips and sometimes all the way to his ankles.  He indicated first noticing the symptoms while working at the post office standing on concrete floors all day.  The examiner indicated that the available evidence substantiated the absence of chronic hip or ankle conditions.  He noted the history of right ankle and hip strain and noted the conditions were resolved without residuals.  The examiner also noted the absence of a gait abnormality of the type which could affect other joints and concluded that any hip or ankle abnormality identified would not be etiologically related to the Veteran's back or knee conditions.

In October 2016, the Board remanded the claims again for addendum opinions noting that the requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim, even in cases where the disability resolves prior to the final adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323.  The Board asked that opinions be provided as to whether the right hip and right ankle strains diagnosed in 2012 were at least as likely as not etiologically related to service, to include the June 1978 baseball injury that caused the Veteran's service-connected right knee disability.

In January 2017, a VA physician reviewed the claims file and opined that it was less likely than not that a current hip or right ankle condition was secondary to service or secondary to the service-connected knee condition.  He indicated that while on active duty the medical record was silent for any chronic, recurring or persistent ankle or hip complaints and the separation examination was silent for any ankle or hip complaints or abnormalities.  The examiner noted a lack of objective evidence of any continuity of ankle or hip symptoms since service separation.  The examiner pointed out that it had been 43 years since the Veteran separated from the military and unknown intercurrent events could have played a role or roles in the Veteran's current ankle and hip conditions.  He noted this was in addition to the natural process of aging that occurs in all joints and especially so in the weight bearing joints such as the ankles and hips.

Overall, the Board finds that the criteria for establishing service connection for a right hip or a right ankle disability have not been met.  The evidence suggests that the pain and symptomatology the Veteran experienced had onset after separation from service when the Veteran was working for the post office and standing for many hours a day on concrete floors.  The evidence also does not support a finding that either the right hip or the right ankle strain diagnosed in 2012 was caused by or aggravated by the Veteran's service-connected disabilities of the knees and back.  Specifically, it was explained that the Veteran did not have the type of gait abnormality that would cause or aggravate an ankle or hip condition. Although the Veteran had pain radiating into the area of his hip and down his leg, this was said to be a symptom of his back condition and not indicative of separate diagnosable disabilities.  There is no contrary medical evidence.  As such, the Board finds that a nexus between service and the right hip and ankle strains in 2012 has not been shown.

The Board recognizes that the original claim adjudicated was for arthritis in the ankles and hips and that, at least at one time during the appeal period, the Veteran believed he had such disability, although he did not communicate this to the VA examiners and evidence of arthritis was not present upon examination.  As a lay person, the Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms related to his right hip and ankle, to include pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, unless a diagnosis is capable of lay observation, the determination as to the presence or diagnosis as such a disability as arthritis is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Arthritis is not a condition capable of lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  Here, a diagnosis of arthritis depends upon interpretation of symptoms and clinical and diagnostic tests that require medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis of arthritis.  Therefore, any assertion that he has a given diagnosis of arthritis in the right hip or right ankle that is related to service is not competent evidence.  

Likewise, the Veteran is not competent to opine that his current complaints are related to events in service or caused or aggravated by service-connected disabilities.  In any event, the Board finds the adverse medical opinions of record to be the most probative evidence as they were made by medical professionals after a review of examination findings, medical records, and the Veteran's lay statements.  It is noted that the findings in 2016 regarding no objective evidence of continuity of symptomatology are supported by the Veteran's reports at the January 2012 examination that the symptoms started years after service, the service treatment records including the separation examination report, the VA examination report in September 1980, and other evidence of record.  

As the preponderance of the evidence is against the claims for service connection for a right hip disability and a right ankle disability, the benefit of the doubt doctrine does not apply and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip disability is denied.

Service connection for a right ankle disability is denied.


REMAND

The AOJ issued a statement of the case in April 2017.  In June 2017 VA afforded the Veteran another VA examination of the knees.  As such, the increased rating issues must be remanded so that the AOJ can consider this evidence in the first instance.  See 38 C.F.R. § 19.37 (2016). 

Accordingly, the case is REMANDED for the following action:

Review the record and readjudicate the claims for higher ratings for the service-connected knee disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


